DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant's amendment filed on March 23, 2022 was received. Claim 15 was amended. No claim was canceled. No claim was added. Claims 12-14 were withdrawn.  
The text of those sections of Title 35. U.S.C. code not included in this action can be found in the prior Office Action Issued December 23, 2022. 

Claim Objections
The claim objection on claim 15 is withdrawn, because the claim has been amended. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Afromowitz (US4133735) in view of Landwehr (US20170073278). 
Regarding claim 1, Afromowitz teaches a method of making an ion-sensitive electrode used to determine the activity and the concentration of a particular ion the a test solution by measuring the voltage across the ion sensitive electrode and a reference electrode, and the potential difference between the ion exchanging membrane in the electrode and the test solution (column 1 lines 18-36) (an ion-selective sensor element for a potentiometric sensor). Afromowitz teaches the ion sensitive electrode comprising a substrate having a conductor bonded to the substrate (a sensor element body) and an ion-sensitive membrane is disposed on the sensor element body, wherein the ion-sensitive membrane is a glass coating (column 4 lines 25-35, column 5 lines 26-56) (applying the at least one glass layer to the sensor element body).
 	Afromowitz does not explicitly teaches the glass layer is formed by thermal spraying a powder of glass particles. However, Landwehr teaches a method of forming a silicon oxide glass coating on a surface (abstract), which is similar to Afromwitz (column 17 lines 60-65) and discloses glass coating can be formed by thermal spraying (paragraph 0036). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use thermal spraying of the glass particles to form a glass coating as suggested by Landwehr in the method of making an ion-selective sensor element for a potentiometric sensor as disclosed by Afromwitz because Landwehr teaches the thermal spraying allows to use of a blended powder that provides the appropriate level of different constituents that make up for the overall composition of the glass (paragraph 0036), which is desired by Afromowitz (column 17 lines 60-65). 
Regarding claim 2, Afromowitz teaches the glass layer is ion-selective glass layer (column 5 lines 25-56).
Regarding claim 3, Afromowitz teaches the glass layer is pH-selective glass layer (column 7 lines 43-55).
Regarding claim 4, Afromowitz teaches the sensor element body includes an electrically conductive layer, and wherein the at least one glass layer is applied directly to the electrically conductive layer (column 4 lines 25-35, column 4 lines 58-65, column 5 lines 26-56).
Regarding claim 5, Afromowitz teaches the electrically conductive surface reaction comprises a metal (column 4 lines 58-65).
Regarding claim 6, Afromowitz teaches to apply a further glass seal 28 to the sensor element such that the further glass layer (glass seal 28) covers at least one edge region of the at least one glass layer and surface region of the sensor element adjoin the edge region (column 7 lines 30-40, column 9 lines 50-61, see figures 2-3). Landwehr teaches glass coating can be formed by thermal spraying (paragraph 0036). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use thermal spraying of the glass particles to form a glass coating as suggested by Landwehr in the method of making an ion-selective sensor element for a potentiometric sensor as disclosed by Afromwitz because Landwehr teaches the thermal spraying allows to use of a blended powder that provides the appropriate level of different constituents that make up for the overall composition of the glass (paragraph 0036), which is desired by Afromowitz (column 17 lines 60-65). 
Regarding claim 8, Landwehr teaches the thermal spraying is plasma spraying (paragraph 0036).
Regarding claim 9, Afromowitz teaches during the application of the glass layer, a partial region of the surface of the sensor element body is covered with a mesh screen with the desired pattern (mask) (column 5 lines 26-56). Landwehr teaches the glass coating can be formed by thermal spraying (paragraph 0036).
Regarding claims 10-11, Afromowitz teaches the glass layer is heated after the application to 850ºC (column 16 lines 60-68). Landwehr also teaches to heat the glass layer after thermal spraying it on the substrate to infiltrates the glass into the substrate and the heating temperature depends on the glass compositions (paragraph 0037)
Regarding claim 15, Afromowitz teaches a method of making an ion-sensitive electrode used to determine the activity and the concentration of a particular ion the a test solution by measuring the voltage across the ion sensitive electrode and a reference electrode, and the potential difference between the ion exchanging membrane in the electrode and the test solution (column 1 lines 18-36) (a method of manufacturing a potentiometric sensor). Afromowitz teaches the manufacturing an ion-selective sensor element by the method according to claim 1, except the glass layer is formed by thermal spraying. Afromowitz teaches the sensor element comprises a ion selective glass layer (ion selective layer comprises the at least one glass layer) (column 4 lines 15-40, and column 5 lines 25-30) and the ion selective glass layer is contacting to the conducting layer which is connected to the lead 27 (solid terminal lead) to connect with the terminal 26 (sensor circuit), wherein the terminal 26 is connected to a reference electrode (see figure 2, column 6 line55 to column 7 lines 40), and the sensor circuit is configured to detect a voltage between the solid terminal lead and the reference electrode and to output a measure signal that depends on the detected voltage (column 7 lines 20-30, column 1 lines 25-37). 
Afromowitz does not explicitly teaches the glass layer is formed by thermal spraying a powder of glass particles. However, Landwehr teaches a method of forming a silicon oxide glass coating on a surface (abstract), which is similar to Afromwitz (column 17 lines 60-65) and discloses glass coating can be formed by thermal spraying (paragraph 0036). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use thermal spraying of the glass particles to form a glass coating as suggested by Landwehr in the method of making an ion-selective sensor element for a potentiometric sensor as disclosed by Afromwitz because Landwehr teaches the thermal spraying allows to use of a blended powder that provides the appropriate level of different constituents that make up for the overall composition of the glass (paragraph 0036), which is desired by Afromowitz (column 17 lines 60-65). 

Claims 7 are rejected under 35 U.S.C. 103 as being unpatentable over Afromowitz (US4133735) in view of Landwehr (US20170073278) as applied to claims 1-6, 8-11 and 15 above, and further in view of Lubert (DE10018750A1). 
Regarding claim 7, Afromowitz in view of Landwehr teaches all limitation of this claim, particularly Afromowitz teaches to apply a glass seal 28 to the sensor element such that the glass layer (glass seal 28) covers the sensor element comprising an ion-selective glass layer covering an electrically conductive surface region of the sensor element body (column 7 lines 30-40, column 9 lines 50-61, see figures 2-3). Landwehr teaches glass coating can be formed by thermal spraying (paragraph 0036). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use thermal spraying of the glass particles to form a glass coating as suggested by Landwehr in the method of making an ion-selective sensor element for a potentiometric sensor as disclosed by Afromwitz because Landwehr teaches the thermal spraying allows to use of a blended powder that provides the appropriate level of different constituents that make up for the overall composition of the glass (paragraph 0036), which is desired by Afromowitz (column 17 lines 60-65). Although it is obvious to use an electrically insulating glass as the glass seal to cover the electrically component of the electrode to avoid interference of the voltage and potential measurement during operation, Afromowitz in view of Landwehr does not explicitly teaches the glass layer (glass seal) is an electrical insulating glass. Nevertheless, Lubert teaches an ion-selective glass electrode in a glass tube (abstract) and disclose the glass tube shielding the electrically connections is made of an electrically insulating glass (paragraph 0019). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use electrically insulating glass to shield the electrically connection as suggested by Lubert in the method of making an ion-selective sensor element for a potentiometric sensor as disclosed by Afromowitz in view of Landwehr because Lubert teaches it is the suitable material to for the seal on the electrically connections/leads of the electrode (paragraphs 0019-0020). 

Response to Arguments
Applicant's arguments filed on March 23, 2022 have been fully considered but they are not persuasive. 
Applicant’s principal arguments are:
Landwehr does not disclose a thermal spray operation as that term is used in art of the Application and in Application specification. 
Landweher is non-analogous art. 

In response to Applicant arguments, please consider the following comments:
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., glass particle are melted or fused during the application) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Nevertheless, Landwehr clearly teaches the glass coating is formed by air plasma spraying (paragraph 0036), which is a well known type of thermal spraying which uses plasma to melt of fuse the feedstock particles. Thus, it is obvious to one of ordinary skill in the art to recognize to use the  blended powder as feedstock for the air plasma spraying, to melt or fuse the feedstock to form the coating on the surface of the substrate in light of Landwehr’s teaching (paragraph 0036). In response to Applicant’s arguments regarding paragraph 0037, it appears the heating process is conducted on the glass coating after it’s being formed for infiltrating the glass material from the coating to the substrate, thus, it does not appears to be relevant to the actual glass coating application.  
In response to applicant's argument that Landwehr is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Landwehr teaches a method of forming a glass coating with thermal spraying, which is pertinent to the particular problem with the invention. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGA LEUNG V LAW whose telephone number is (571)270-1115. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 5712721295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/N.V.L/Examiner, Art Unit 1717

/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717